DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/625,373 filed 12/20/2019.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jonathan David Gonce on 09/08/2021.
Independent claim 1 is amended to include the limitation of dependent claim 3. Accordingly, claim 3 is canceled. Claims 4 and 5, which originally depend from claim 3, are amended to depend from claim 1.
           See proposed examiner’s amendments below.

Proposed Examiner’s Amendments
1. (Currently Amended) A display device, comprising: 
a display panel;
a flexible circuit board (FCB);
a printed circuit board (PCB); and
a source driver chip;
              wherein the PCB is connected to the display panel by the FCB, the source driver chip is bonded to a front side of the PCB, , and wherein an auxiliary heat dissipation layer is disposed on a side of the exposed copper area away from the source driver chip.

2. The display device of claim 1, wherein an area of a horizontal projection of the source driver chip on the PCB is less than an area of the exposed copper area.

3. (Canceled) 

4. (Currently Amended) The display device of claim 1, wherein a material of the heat dissipation layer is graphene.

5. (Currently Amended) The display device of claim 1, wherein the auxiliary heat dissipation layer comprises a plurality of heat dissipation strips spaced apart from each other.

6. The display device of claim 1, wherein the display device comprises at least one thermal conductor, at least one through hole is defined in the PCB, one of the at least one the thermal conductor is disposed in each of the at least one through hole, an end of the at least one thermal conductor is in contact with the exposed copper area, and the other side of the at least one thermal conductor is in contact with the source driver chip.

7. The display device of claim 6, wherein a material of the thermal conductor is copper.



9. The display device of claim 6, wherein the source driver chip comprises at least one dummy pin, and each of the at least one dummy pin is in contact with one of the at least one thermal conductor.

10. The display device of claim 6, wherein the thermal conductor fully fills the through hole.

Allowable Subject Matter
Claims 1, 2, 4-10 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A display device, comprising: a display panel; a flexible circuit board (FCB); a printed circuit board (PCB); and a source driver chip; wherein the PCB is connected to the display panel by the FCB, the source driver chip is bonded to a front side of the PCB, an exposed copper area is disposed on a backside of the PCB corresponding to the source driver chip, and wherein an auxiliary heat dissipation layer is disposed on a side of the exposed copper area away from the source driver chip.
          Therefore, claim 1 and its dependent claims 2, 4-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHERMAN NG/Primary Examiner, Art Unit 2847